               Case 2:18-cv-00712-RSM Document 57 Filed 07/02/20 Page 1 of 2



                                                        To the Honorable Ricardo S. Martinez, Chancellor
 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10
     UNITED STATES OF AMERICA,
11         Plaintiff,
                                                          Case No. 2:18-cv-00712-RSM
12             vs.
13
     CAROL L. ENGEN,
14   KING COUNTY,                                         ORDER GRANTING
           Defendants.                                    DEFENDANT'S MOTION FOR
15                                                        LEAVE TO AMEND ANSWER
16
     CAROL L. ENGEN,
17          Counterclaim Plaintiff,
18             vs.
19
     UNITED STATES OF AMERICA,
20   KING COUNTY,
           Counterclaim Defendants.
21

22           Before the court is CAROL L ENGEN's Motion for Leave to Amend Answer Dkt. #44.

23   Upon consideration of the Motion, there being no written opposition from the opposing parties,
24
     and for good cause shown, IT IS HEREBY ORDERED:
25
             CAROL L ENGEN's Motion for Leave to Amend Answer Dkt. #44 with "DEFENDANT'S
26
     THIRD AMENDED ANSWER AND COUNTERCLAIMS" Dkt. #49 is GRANTED;
27

28
     Def’s Order to Amend Answer – 2-18-cv-00712-RSM                         CAROL L ENGEN
                                                                                   c/o 16423 NE 15th St
                                                                                   Bellevue, Wash. (98008)

                                                       Page 1 of 2
               Case 2:18-cv-00712-RSM Document 57 Filed 07/02/20 Page 2 of 2



             IT IS SO ORDERED
 1

 2           DATED this 2nd day of July, 2020.

 3

 4

 5

 6
                                                        A
                                                        RICARDO S. MARTINEZ
 7
                                                        CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17   Respectfully presented by:
     Defendant CAROL L ENGEN
18
     By: s/Carol Lynn Engen for alleged defendant CAROL L. ENGEN
19   Restricted special private

20

21

22

23

24

25

26

27

28
     Def’s Order to Amend Answer – 2-18-cv-00712-RSM                    CAROL L ENGEN
                                                                              c/o 16423 NE 15th St
                                                                              Bellevue, Wash. (98008)

                                                       Page 2 of 2
